                     Case 13-11266        Doc 29     Filed 02/14/19     Page 1 of 4



(8/2017)                    UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA
                                 GREENSBORO DIVISION

In re:                                                       Case No. 13-11266
           MICHAEL KIRBY                                     Judge Benjamin A. Kahn

              Debtor(s)
SSN(1) XXX-XX-6025


           CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Anita Jo Kinlaw Troxler, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

           1) The case was filed on 09/23/2013.

           2) The plan was confirmed on 12/16/2013.

           3) The case was completed on 11/12/2018.

           4) Number of months from filing to last payment: 62.

           5) Number of months case was pending: 65.

           6) All checks distributed by the trustee relating to this case have cleared the bank.




                                               Page 1 of 4
                                                13-11266
                Case 13-11266           Doc 29    Filed 02/14/19           Page 2 of 4




Receipts:

       Total paid by or on behalf of the debtor              $97,278.35
       Less amount refunded to debtor                            $28.35

NET RECEIPTS:                                                                                   $97,250.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,700.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $6,318.57
    Other                                                                   $69.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $10,087.57

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALAMANCE COUNTY TAX             Priority             NA          93.66            93.66         93.66        0.00
ALAMANCE OIL COMPANY            Unsecured         246.16           NA               NA            0.00       0.00
B C PARKER REAL ESTATE          Unsecured         192.75           NA               NA            0.00       0.00
BELLSOUTH TELECOMMUNICATION     Unsecured            NA         108.90           108.90         38.23        0.00
DAVID R HUFFMAN                 Priority       5,000.00       8,445.00         8,445.00      8,445.00        0.00
EMPLOYMENT SECURITY COMMISSI    Priority             NA            NA               NA            0.00       0.00
ENHANCED RECOVERY CORP          Unsecured         100.62           NA               NA            0.00       0.00
GLORIA KIRBY                    Unsecured     13,688.00     13,687.85        13,687.85       4,805.22        0.00
GLORIA KIRBY                    Priority      25,000.00     15,750.00        15,750.00      15,750.00        0.00
GLORIA KIRBY                    Priority      45,000.00     45,000.00              0.00           0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA            NA               NA            0.00       0.00
N C DEPARTMENT OF REVENUE       Priority             NA            NA               NA            0.00       0.00
PROPONENT FEDERAL CREDIT UNIO   Unsecured      2,000.00       1,922.56         1,922.56        674.93        0.00
PROPONENT FEDERAL CREDIT UNIO   Unsecured         997.39        953.75           953.75        334.82        0.00
SHEFFIELD FINANCIAL             Unsecured      4,226.67       4,334.86         4,334.86      1,521.78        0.00
STATE EMPLOYEES CREDIT UNION    Unsecured      8,173.27            NA               NA            0.00       0.00
STATE EMPLOYEES CREDIT UNION    Unsecured      2,924.47       2,626.04         2,926.04      1,027.21        0.00
STATE EMPLOYEES CREDIT UNION    Secured        8,173.27       8,206.20         8,206.20      8,206.20     833.60
WELLS FARGO BANK NA             Secured      118,459.12    118,382.39              0.00     35,943.94        0.00
WELLS FARGO BANK NA             Secured              NA          67.69         9,487.84      9,487.84        0.00




                                            Page 2 of 4
                                             13-11266
                 Case 13-11266      Doc 29   Filed 02/14/19     Page 3 of 4




Summary of Disbursements to Creditors:
                                                        Claim        Principal        Interest
                                                      Allowed            Paid            Paid
Secured Payments:
      Mortgage Ongoing                               $0.00          $35,943.94         $0.00
      Mortgage Arrearage                         $9,487.84           $9,487.84         $0.00
      Debt Secured by Vehicle                    $8,206.20           $8,206.20       $833.60
      All Other Secured                              $0.00               $0.00         $0.00
TOTAL SECURED:                                  $17,694.04          $53,637.98       $833.60

Priority Unsecured Payments:
       Domestic Support Arrearage                    $0.00               $0.00         $0.00
       Domestic Support Ongoing                      $0.00               $0.00         $0.00
       All Other Priority                       $24,288.66          $24,288.66         $0.00
TOTAL PRIORITY:                                 $24,288.66          $24,288.66         $0.00

GENERAL UNSECURED PAYMENTS:                     $23,933.96           $8,402.19         $0.00


Disbursements:

      Expenses of Administration                       $10,087.57
      Disbursements to Creditors                       $87,162.43

TOTAL DISBURSEMENTS :                                                            $97,250.00




                                        Page 3 of 4
                                         13-11266
                   Case 13-11266         Doc 29      Filed 02/14/19       Page 4 of 4




        7) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/07/2019                             By:/s/ Anita Jo Kinlaw Troxler
                                                                      Trustee
xc MICHAEL KIRBY
   U.S. BANKRUPTCY ADMIN
   PHILLIP E BOLTON ESQ
   BOLTON LAW GROUP PA
   622 C GUILFORD COLLEGE RD
   GREENSBORO, NC 27409

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




                                               Page 4 of 4
                                                13-11266
